      Case: 4:20-cv-00116-JAR Doc. #: 1 Filed: 01/24/20 Page: 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

GARY MATTINGLY,                               )
                                              )
        Plaintiff,                            )
                                              )      Case No.:
v.                                            )
                                              )
MILLER TRANSPORTERS, INC.,                    )
d/b/a MILLER TRANSPORTERS,                    )
                                              )
and                                           )
                                              )
DERYEL ROLLINS,                               )
                                              )
        Defendants.                           )

                                   NOTICE OF REMOVAL

        COME NOW Defendants, Miller Transporters, Inc., d/b/a Miller Transporters and Deryel

Rollins, by and through their attorneys, Roberts Perryman, P.C., and hereby files its Notice of

Removal stating the following:

                                       INTRODUCTION

        1.      A civil action has been commenced and is now pending the Circuit Court of St.

Louis County, State of Missouri, Case No. 19SL-CC05634, wherein Gary Mattingly is the

Plaintiff and Miller Transporters, Inc., d/b/a Miller Transporters and Deryel Rollins are the

Defendants.

        2.      This action is a civil action wherein Plaintiff has made claims for damages as a

result of Defendants’ alleged negligence in connection with a motor vehicle accident that

allegedly occurred on May 15, 2017.

        3.      Defendant Miller Transporters, Inc., d/b/a Miller Transporters has been served

with Plaintiff’s Petition and consents to removal.
    Case: 4:20-cv-00116-JAR Doc. #: 1 Filed: 01/24/20 Page: 2 of 4 PageID #: 2




       4.      Defendant Deryel Rollins has been served with Plaintiff’s Petition and consents to

removal.

                            DIVERSITY OF CITIZENSHIP EXISTS

       5.      This action is a civil action, of which the United States District Courts have

original jurisdiction pursuant to 28 U.S.C. § 1332, and is one which may be removed to this

Court by Defendant pursuant to 28 U.S.C. § 1441, and this is a civil action proceeding involving

diversity of citizenship.

       6.      Plaintiff Gary Mattingly is a citizen of the State of Missouri.

       7.      Defendant Miller Transporters, Inc., d/b/a Miller Transporters is a Delaware

corporation with its principal place of business in Mississippi.

       8.      Defendant Deryel Rollins is a citizen of the State of Texas.

               THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

       9.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

Because this is a personal injury action where Plaintiff claims damages for personal injuries,

temporary disablement and disability, bills for medical care and treatment including a surgery

disc replacement in the amount of $223,302.00, and future medical treatment, Defendant

believes the amount in controversy shall exceed the minimum jurisdictional amount, whereas the

amount in controversy requirement is satisfied.

                             NOTICE OF REMOVAL IS TIMELY

       10.     Less than thirty (30) days have elapsed since receipt of said initial pleadings by

Defendant, Miller Transporters, Inc., d/b/a Miller Transporters.

       11.     Defendant Deryel Rollins has been served with Plaintiff’s Petition and has

consented to this removal. Defendant has filed Rollins’ Consent with its removal papers.

                                                  2
    Case: 4:20-cv-00116-JAR Doc. #: 1 Filed: 01/24/20 Page: 3 of 4 PageID #: 3




       12.     Defendants file herewith a copy of all process, pleadings, and order served upon it

in this action. See Exhibit A.

       WHEREFORE, Defendants, Miller Transporters, Inc., d/b/a Miller Transporters and

Deryel Rollins pray the Court to accept their Notice for Removal, and make and enter such

orders as may be necessary to effect the complete removal of this action from the Circuit Court

of St. Louis County, State of Missouri, to the United States District Court for the Eastern District

of Missouri, and that further proceedings be discontinued in the State Court and all future

proceedings be held in this Court, as the laws in such case provide.

                                      Respectfully submitted,

                                      ROBERTS PERRYMAN, P.C


                                      /s/ Ted L. Perryman____________
                                      Ted L. Perryman, #28410MO
                                      Korissa M. Zickrick, #56069MO
                                      Steven A. Ahillen, #64690MO
                                      1034 S. Brentwood Blvd., Suite 2100
                                      St. Louis, MO 63117
                                      (314) 421-1850; (314) 421-4346 Facsimile
                                      tperryman@robertsperryman.com
                                      kzickrick@robertsperryman.com
                                      sahillen@robertsperryman.com
                                      Attorneys for Defendants




                                                 3
   Case: 4:20-cv-00116-JAR Doc. #: 1 Filed: 01/24/20 Page: 4 of 4 PageID #: 4




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed upon the Court’s
electronic filing system this 24th day of January, 2020 to:

Matthew P. O’Grady
Onder Law, LLC
110 E. Lockwood Avenue
St. Louis, MO 63119
(314) 963-9000
(314) 963-1700 – Facsimile
ogrady@onderlaw.com
Attorneys for Plaintiff


                                                 /s/ Ted L. Perryman




                                            4
